FILED
                              NOT FOR PUBLICATION                           FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 MARCOS FLORES LOPEZ; FLORA                        No. 07-73670
 NELIA FLORES; et al.,
                                                   Agency Nos. A095-292-744
               Petitioners,                                    A095-292-745
                                                               A095-292-746
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Marcos Flores Lopez, his wife, Flora Nelia Flores, and their son, Erick

Alexander Flores Medjia, natives and citizens of Mexico, petition for review of the

Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because it was filed more than 90 days after the BIA's final

order of removal and petitioners failed to demonstrate that they qualified for any

exceptions to the ninety-day time limit. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motion

to reopen must be filed within ninety days of final administrative order of

removal); 8 C.F.R. § 1003.2(c)(3).

       We lack jurisdiction to review the agency’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




LR/Research                               2                                     07-73670